Citation Nr: 1721159	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-17 283	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 30 percent for right shoulder arthritis with impingement.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

On March 3, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Specifically, his representative states that he is satisfied with his overall 100 percent rating and withdraws his appeal for increased evaluations of his service-connected bilateral hearing loss and service-connected right shoulder condition.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to a compensable evaluation for bilateral hearing loss is dismissed.

The issue of entitlement to an evaluation in excess of 30 percent for a right shoulder condition is dismissed.



		
B.T. KNOPE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


